OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that the instant application is a divisional of parent application US 16/096,170. The prosecution history and all information disclosure statements (IDS) filed with the parent application have been considered by the Examiner. Furthermore, it is noted that all references to Applicant’s specification hereinafter are to the specification as filed 10 December 2020. 

Information Disclosure Statement
The IDS filed 10 December 2020; 13 April 2021; 15 July 2021; and 07 October 2021 have been considered by the Examiner.

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:
In claim 1, the phrase “a second step of conducting heat treatment” is objected to for awkward claim language/grammar; the Examiner respectfully suggests the following amendment – “a second step of conducting a heat treatment” in order to overcome the issue
In claims 4 and 5, the use of the unit “sec” is objected to as being improper under SI convention; the Examiner respectfully suggests amending to either “s” or “seconds”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4 and 5, the respective limitations of “and the flame contact time” (emphasis added) are indefinite, as the limitations lack sufficient antecedent basis. There is no prior recitation in claims 1 or 3 (of which claims 4 and 5 are dependent upon) of the flame being “in contact”; and thus it is further unclear as to what the flame is in contact with. Said in another way, there is no limitation in claims 1, 3, 4, or 5 that requires the flame to come into contact with the container main body. As such, a broad, reasonable interpretation of claims 1 and 3 is that the “heat treatment” may simply be an oven where the air/atmosphere around the container is heated through the use of flames. 
 When interpreted in light of the specification in accordance with MPEP 2111, it is noted that the specification indicates that the flame comes into contact with the container main body [0035, 0036]. However, MPEP 2111.01(II) sets forth that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. In view of the foregoing, for examination on the merits, the Examiner is interpreting claims 4 and 5 wherein the flame contact time is in reference to the flame contacting the container main body as indicated in the specification. 
In order to overcome the issue, the Examiner respectfully suggests either (A) amending claim 3 such that the flame treatment is defined by the flame coming into contact with the 
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell et al. (US 2015/0096268; “Brozell”) in view of Amano et al. (JPH03-131547; “Amano”) and Postupack et al. (US 2004/0221615; “Postupack”). Both of an original copy and machine translation of Amano have been provided herewith, the latter being relied upon for the basis of the rejection. 
Regarding claims 1-3, Brozell discloses a method of manufacturing a glass container [0011-0013, 0015, 0016, 0019, 0020] comprising (in sequential order) (A) melting glass (materials), such as soda-lime glass, to produce molten glass [0021]; (B) forming the molten glass into a container with press-and-blow or blow-and-blow forming equipment, where after exiting the aforesaid, the glass containers are at a temperature of 700-900°C [0022]; and (C) forming a conventional “hot end” coating of tin or titanium (oxide) on at least a portion of the exterior surface of the container (of which is at a temperature of 500-700°C) through deposition and conversion of chemical precursors such as monobutyltin trichloride, tin tetrachloride, and titanium tetrachloride (see Applicant’s specification [0038]), said coating having a thickness of at least 20 CTUs (at least 4 nm), and even greater than 60 CTUs (greater than 12 nm) [0015, 0023] (greater than 12 nm encompasses and therefore renders prima facie obvious the claimed range of 40-50 nm, see MPEP 2144.05(I)). Thereafter, (D) the coated glass container passes through an annealing lehr to gradually reduce the temperature of the container [0019, 0020, 0023]. 
Brozell is silent regarding conducting a flame treatment after step (B) before the hot-end coating is applied at step (C); and does not explicitly teach the coating having a specific thickness of 40-50 nm. 
Amano teaches forming a tin or titanium oxide coating on the surface of soda-lime glass containers at a temperature of 550-700°C from tin or titanium tetrachloride (precursor materials). Amano teaches that the coating is formed to have a thickness of 400 to 1000 Angstroms (40 to 
Postupack discloses a method of strengthening soda-lime glass containers [Abstract; 0006, 0014, 0017, 0042, 0043]. Postupack teaches that after the container has been formed (and being at a temperature of 650°C or higher based on the particular glass material(s) utilized [0053]), and prior to subsequent processing/strengthening steps (such as application of a tin or titanium oxide coating [0070]), it may be subject to flame polishing to heal surface imperfections, increase the strength of the containers, and aid in increasing the temperature of the container for subsequent processing steps [0017, 0044-0046, 0053, 0058-0060, 0071]. Described in further detail, while the containers are on a conveyor (after being formed and at temperature of 650°C or higher), the sides and flutes (and optionally the bottom) of the glass container are contacted with a combustible gas flame, such as (but not limited to) an air-methane, oxygen-methane, air-acetylene, or oxygen-acetylene flame [0044-0046, 0058, 0059], for a time of 0.1-10 seconds, preferably from 0.1-5 seconds, which causes any sharp cracks to melt and become rounded [0060], thereby increasing the strength of the glass by eliminating stress concentrators associated with the defects [0058]. 
Brozell, Amano, and Postupack are all directed to manufacturing methods of soda-lime glass containers having tin or titanium oxide coatings formed on the (outer) surface thereof. 
In light of Brozell disclosing that the tin or titanium oxide coating thickness may be greater than 12 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a coating thickness of 40 to 100 nm, as taught by Amano, in order to increase the alkali resistance and durability of the coating, as well as to improve the strength of the glass container. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have flame polished the glass containers before forming the coating, as taught by Postupack, in order to heal surface imperfections and increase the 
The method of Brozell, as modified, would have comprised all of steps A-D above, and would have further comprised (i) step (B2) between steps (B) and (C), step (B2) including subjecting the container, of which is at a temperature of 500-700°C, to flame polishing wherein (at least) the main body of the container would have been contacted with a flame for 0.1-10 seconds (preferably 0.1-5 seconds); and (ii) step (C) conducted so as to form the coating having a thickness of 40 to 50 nm. 
With respect to the limitation “maintaining the container main body at a temperature of 580°C or higher” (while conducting the heat (flame) treatment) recited in claim 1, as well as the temperature range further limited by claim 2 as being from 600 to 770°C, it is noted that the specification recites the “maintaining” temperature step at [0015, 0033, 0035, 0036], but does not disclose how said temperature is maintained or otherwise controlled, nor does the specification recite how said temperature of the container main body was elevated to 580°C or higher. As such, it logically flows, as is well-disclosed by at least Brozell and Postupack (independently) cited above, that the aforesaid temperature range and the “maintaining” thereof is a result of the glass container forming process (i.e., the glass being above its annealing point temperature after having been formed into the container shape and exiting the forming equipment, and then subsequently being subject to the next processing step at an elevated temperature – e.g., up to 700°C as disclosed by Brozell, 650°C or higher as taught by Postupack). Given that the method of Brozell, as modified, would have included conducting the flame polishing (B2) while the container would have been at a temperature of up to 700°C, it reads on maintaining the container main body at a temperature of 580°C or higher (500-700°C overlaps and therefore renders prima facie obvious the claimed range of 580°C or higher, as well as 600-770°C, see MPEP 2144.05(I)). Additionally, it is noted that Postupack teaches that also logically stands that the container main body would have been within the claimed temperature range while conducting the flame treatment. 
With respect to the limitation of the second step being “to desorb sodium in a surface region of the container main body”, it is noted by the Examiner that Brozell teaches that in a container sealing process subsequent to steps (A)-(D) (see Brozell [0025-0028]), the container lip (coated or uncoated) may be subject to a flame polishing step including exposure to an oxygen rich gas flame [0026], of which is sufficient to “raise sodium and/or other impurities to the exterior surface of the lip” (i.e., desorb sodium) [0028]. As such, given that Brozell reasonably teaches that flame polishing (in general) is sufficient to remove sodium from the glass; and given that the method of Brozell, as modified, is identical or substantially identical to the claimed and disclosed method, it is expected that the flame polishing step (B2) would have desorbed sodium from a surface region of the container main body as claimed. As such, all of the limitations of claims 1-3 are read on. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell in view of Amano and Postupack as applied to claims 1 and 3 above, and further in view of Keefer (US 3,395,008; “Keefer”).
Regarding claims 4 and 5, the method of manufacturing a glass container of Brozell, as modified, is set forth above in the rejection of claims 1 and 3 under 35 U.S.C. 103. As stated therein, the contact time between the combustible gas flame and the container main body is from 0.1 to 10 seconds, and preferably from 0.1 to 5 seconds, both of which overlap and/or encompass and therefore render prima facie obvious the claimed contact times of 0.5-2 seconds (claim 4) and 0.8 to 2 seconds (claim 5) (see MPEP 2144.05(I)).
Brozell, as modified, is silent regarding the temperature of the combustible gas flame.
Keefer discloses a method of glazing (i.e., “fire polish”) glass articles to remove surface defects/deformations produced by forming the glass articles (such as by pressing) or to remove haze formed on the glass [col 1, 25-35]. The method comprises contacting a surface of the glass article with a combustible gas flame from a burner [col 2, 55-71; col 3, 1-25]. Keefer teaches that suitable combustible gas flame temperatures for removing the defects/deformations/haze range from 1371°C to 1926°C [col 3, 29-36]. 
Brozell (as well as Postupack and Amano) and Keefer are directed to flame polishing glass articles to “clean” the glass. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a combustible gas flame temperature (in flame polishing step B2) of from 1371 to 1926°C, as taught by Keefer, as the aforesaid temperature would have been recognized in the art as sufficient for and capable of removing the defects, deformations, and/or haze (as is the purpose of step (B2) as set forth above). 
The method of Brozell, as modified, would have comprised all which is set forth above, where the flame temperature during flame polishing step (B2) would have been from 1371 to 1926°C (with flame contact time ranging between 0.1-10, more preferably 0.1-5 seconds), where the aforesaid temperature range overlaps and therefore renders prima facie obvious, the claimed ranges of 1250 to 1600°C (claim 4) and 1290 to 1580°C (claim 5) (see MPEP 2144.05(I)). As such, the limitations of claims 4 and 5 are read on.

The Examiner notes that the following rejection of claims 4 and 5 is made in the alternative to the rejection set forth above in view of Keefer. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brozell in view of Amano and Postupack as applied to claims 1 and 3 above, and further in view of Rajala et al. (US 2011/0111175; “Rajala”) and Postupack et al. (US 2009/0104387; “Postupack ‘387”).
Regarding claims 4 and 5, the method of manufacturing a glass container of Brozell, as modified, is set forth above in the rejection of claims 1 and 3 under 35 U.S.C. 103. As stated therein, the contact time between the combustible gas flame and the container main body is from 0.1 to 10 seconds, and preferably from 0.1 to 5 seconds, both of which overlap and/or encompass and therefore render prima facie obvious the claimed contact times of 0.5-2 seconds (claim 4) and 0.8 to 2 seconds (claim 5) (see MPEP 2144.05(I)).
Brozell, as modified, is silent regarding the temperature of the combustible gas flame.
Rajala explicitly states (and thus teaches): “For a person skilled in the art it is known that the durability of glass may be increased by performing a fire polish, in which the glass product is heated with a gas burner. The heat absorbed from the flame of the gas burner on the surface of the glass causes softening of the glass, which may cause small scratches on the surface of the glass to become smaller or to close up” [0014]. Further, “In order to fix (remove) a scratch in a glass material, such as in the fire polishing technique, a temperature significantly exceeding the softening temperature is required” [0015]. As such, Rajala reasonably teaches that one of ordinary skill in the art recognizes that gas burners may be utilized as the equipment/apparatus for fire polishing of glass products, and that flame temperatures above the softening point are required therefor.
Postupack ‘387 teaches that gas burners are used to contact the sides and bottom of glass containers with a highly oxidizing flame (i.e., combustible gas flame), where said containers are on a conveyor belt or open chain [0002-0004, 0077, 0078]. Postupack ‘387 teaches that the gas burners produce a highly oxidizing (blue) flame with a temperature in the range of 1100 to about 1500°C, and that the glass containers may be contacted with the hottest portion of the flame generally occurring mid-way between the peak tips of the inner and the outer flame; wherein typical contact times are between 1 and 5 seconds [0078]. As such, it can burners operating at flame temperatures of 1100 to about 1500°C are suitable for use in applications requiring high temperature (e.g., above the annealing point) flame contact with glass containers.
Brozell, Rajala, and Postupack ‘387 are directed to treating the surfaces of glass articles with combustible gas flames. 
Given that Rajala teaches that gas burners are suitable for use as the equipment/apparatus for flame polishing of glass articles; given that Postupack ‘387 reasonably teaches that gas burner flame temperatures of 1100 to about 1500°C may be utilized to contact the surfaces of glass containers (within the same time range disclosed by Postupack as suitable for fire polishing glass containers for the purpose of strengthening the glass); and in light of Postupack (not Postupack ‘387 to avoid confusion) teaching that both time and temperature are critical factors for strengthening glass articles [0049] – it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized gas burner(s) having flame temperatures in the range of 1100 to about 1500°C for performing step (B2) (of Brozell, as modified), and additionally to have increased or decreased the flame temperature (and/or the flame contact time) within the aforesaid range of 1100 to about 1500°C (see MPEP 2144.05(II) in order to increase or decrease the degree of strengthening afforded to the glass container by the flame polishing.
The method of Brozell, as modified, would have comprised all which is set forth above, where a gas burner would have been utilized as the flame source for step (B2) and the flame temperature during the aforesaid step would have necessarily been from 1100 to 1500°C (based on the degree of strengthening required), thereby rendering prima facie obvious the claimed ranges of 1250 to 1600°C (claim 4) and 1290 to 1580°C (claim 5) (see MPEP 2144.05(I)). As such, the limitations of claims 4 and 5 are read on.


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2010/0162761 to Carney et al. – [Abstract; 0008-0014, 0020, 0024]
US 3,934,063 to Dubble – [Abstract; col 1; col 2, 50-60; col 3; col 4, 1-15]
US 4,231,778 to Graham et al. – [Abstract; col 1, 50-68; col 2]
US 2004/0154646 to Hong – [Abstract; 0002, 0025, 0026, 0051, 0053, 0054]
US 2003/0175424 to Seeman – [0002, 0037, 0041, 0042]
US 2002/0104456 to Detzner – [0001, 0023]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782